ON MOTION FOR REHEARING.
MORRISON, Judge.
In our original opinion we differentiated the facts in the case at bar from those in Bradberry v. State, 68 Tex. Cr. Rep. 614, 152 S. W. 169, by observing that in the Bradberry case the day of the month in one of the accusatory documents had been left blank. Such a distinction does exist, but the holding in the Brad-berry case was “. . . it must affirmatively appear that the complaint was sworn to before the information was filed.”
We have carefully studied the opinion in the Bradberry case and have concluded that there is much of merit in the dissenting opinion therein. Surely, when each accusatory pleading bears the same date as to its execution and filing, the presumption that public officials have done their duty in accordance with the law should apply; and we should hold that such is sufficient to show that the complaint was filed with the information and had been previously sworn to as required by Article 415, C. C. P.
If the majority opinion in the Bradberry case be considered as in conflict with this holding, then the same is overruled.
Appellant again urges that venue was not proven and that an issue relating thereto was made during the course of the trial. The witness Richardson testified that he was employed as a night patrolman by the city pf Ballinger; that on the night in question he observed an automobile being driven in a reckless manner as it rounded the corner from Hutchings onto 7th Street and that he gave chase. He was then asked,
“Q. Where did you finally manage to stop this car? A. On top *642of the hill out here on the Paint Rock highway.
“Q. Now, you started your pursuit inside of the city limits of Ballinger, did you not? A. Yes; Henry Tarver’s Cafe.”
The incorporation of the “City of Ballinger in Runnels Coun- ' ty, Texas” was shown by the records of Runnels County, Texas.
We think this is sufficient to prove venue.
Remaining convinced that we properly disposed of this cause originally, the appellant’s motion for rehearing is overruled.